                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS S. VILE,
          Plaintiff
            V.                         :Case No. 3:18-cv-52-KRG-KAP
JOHN MRAVITZ, et al.,
          Defendants

                             Memorandum Order

            This matter was referred to Magistrate Judge Keith A.

Pesto for pretrial proceedings in accordance with the Magistrates

Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

            After screening the complaint pursuant to 28 U.S. C. §

1915A the Magistrate Judge filed a Report and Recommendation at ECF

no.   2   on March   22,   2018,   recommending    that    the    complaint    be

dismissed as to all defendants except Mravitz for failure to state

a claim,    and granting leave to amend in part.           Plaintiff did not

file objections but did file an amended complaint at ECF no. 5 that

substantially repeated the allegations of the original complaint.

The Magistrate Judge filed a second recommendation at ECF no. 7 on

July 2,    2018, again recommending that the complaint be dismissed

as to all defendants except Mravitz.

            The    Magistrate      Judge   filed   a      third    Report     and

Recommendation at ECF no. 13 on August 23, 2018, recommending that

the defendants' motion for summary judgment at ECF no. 8 be granted

because the complaint was untimely and because plaintiff failed to
exhaust administrative remedies before filing suit. The Magistrate

Judge also recommended that the plaintiff's motion to remand the

complaint to state court ECF no. 12 be denied.

          The parties were notified that pursuant to 28 U.S.C.§

636 (b) (1), they had fourteen days to file written objections to the

Report and Recommendation.     No one has    filed objections    to the

Report and Recommendation at ECF no. 13.

          After de novo review of the record of this matter and the

Reports and Recommendations despite the lack of timely objections

thereto, the following order is entered:

          AND NOW, this   27
                               thday   of October, 2018, it is

ORDERED that summary judgment is ordered in favor of all defendants

for the claims based on Grievance Nos. 583562, 584048, and 585700,

due to the statute of limitations. The portion of the Report and

Recommendation at ECF no. 13 discussing the statute of limitations

is adopted as the Opinion of the Court. I do not adopt the portion

of the Report and Recommendation discussing exhaustion of remedies

because the Civil Rights of Institutionalized Persons Act (CRIPA),

42 U.S.C.§ 1997e(a) is not relevant here: the plaintiff filed the

matter in state court and it was the defendants who removed the

matter to federal court. It is further




                                  2
ORDERED that the claim relating to the destruction of property

alleged in Grievance No.    702495 is remanded for lack of subject

matter   jurisdiction to   the   Court   of   Common Pleas   of   Somerset

County. The Clerk shall mark this matter closed.


                                    BY THE COURT:




                                    KIM R. GIBSON,
                                    UNITED STATES DISTRICT JUDGE

Notice to counsel of record by ECF and by U.S. Mail to:

           Thomas S. Vile BM-0654
           S.C.I. Somerset
           1600 Walters Mill Road
           Somerset, PA 15510




                                    3
